Title: To George Washington from Edmund Randolph, 27 February 1794
From: Randolph, Edmund
To: Washington, George


            
              [Philadelphia] Feby 27. 1794.
            
            E. Randolph has the honor of transmitting to the President the extract of a letter,
              which Mr Brown, of the Senate, has just furnished. He thinks, that he cannot commit it
              to the public eye, nor would he wish, that it should be communicated to congress
              officially. He means it only for the private information of the President; tho’ he
              does not object to its being spoken of, as intelligence, received from Kentucky.
            
            ⟨Since writin⟩g the above, Mr Brown has shewn me a letter from ⟨the⟩ famous Dr
              O’Fallon to Capt. Herron, dated Oct: 18. 1793, It was intercepted; and he has
              permitted me to take the following extract.
            “This plan (an attack on Louisiana) was digested between General Clarke and me last
              Christmas. I framed the whole of the correspondence in the General’s name; and
              corroborated it by a private letter of my own to Mr Thomas Pain, of the national
              assembly, with whom, during the late war I was very intimate. His reply reached me but
              a few days since, inclosed is the General’s dispatches from the Ambassador.”
          